Cite as 2015 Ark. 280


                SUPREME COURT OF ARKANSAS
                                         No.   CV-14-987

 IN RE AMENDMENTS TO RULES                        Opinion Delivered   June 18, 2015
 GOVERNING ADMISSION TO THE
 BAR, RULE VII




                                        PER CURIAM

       On November 20, 2014, following our request to the Arkansas Bar Association for

a recommendation concerning an amendment to Rule VII(C) of the Rules Governing

Admission to the Bar, we granted the Association’s petition to amend Rule VII(C) and

adopted as a provisional rule the Association’s recommendation with minor revisions. See

In re Rules Governing Admission to the Bar, Rule VII, 2014 Ark. 498 (per curiam). At that

time, we anticipated taking final action on the Rule in June 2015 following the 2015

annual-dues-payment period, and we welcomed comments from the public before June 1,

2015. We thank everyone who submitted comments.

       We have reviewed Provisional Rule VII(C) and the comments. We adopt the

Rule, with stylistic revisions, as final. We also adopt amendments to Rules VII(A), VII(D),

and VII(F).    The amendments to Rule VII(A) set forth the requirements regarding

reduced fees for retired attorneys age 65 and older and for those attorneys incapacitated

due to illness, injury, or advanced age. Rule VII(D) is amended to correct an inaccurate

reference to former Paragraph 2 of Rule VII(C), and Rule VII(F) is amended to require

that attorneys provide an email address of record upon admission to the Bar and upon

request by the Clerk of this court.
                                     Cite as 2015 Ark. 280

       We take this opportunity to note that we are currently permitting attorneys

suspended pursuant to Rule VII(C) to voluntarily surrender their licenses without paying

past dues and penalties owed, and we will continue to do so until December 31, 2016.

Attorneys interested in petitioning this court to voluntarily surrender their licenses should

begin that process by contacting the Office of Professional Conduct.

       Today, we amend and republish the rules as set out below. These amendments are

effective immediately.



                 RULES GOVERNING ADMISSION TO THE BAR

Rule VII. Application for license.

....

A. LICENSE FEE. An annual license fee as set by the Court, from time to time, shall be

imposed upon each attorney actively licensed to practice law in this State. The fee shall be

paid annually to the Clerk of the Arkansas Supreme Court. The amount shall be payable

January 1 of each year, and must be paid not later than March 1 of each year to avoid

penalties and suspension as described in subsection (C) of this Rule. Funds thus realized

shall be used as ordered by the Supreme Court of the State of Arkansas.

       Attorneys licensed in this State who have transferred to voluntary inactive status

pursuant to Section 25 A.(7) of the Procedures of the Arkansas Supreme Court Regulating

Professional Conduct of attorneys at Law, or its successor provision, shall pay fifty percent

(50%) of the fee required of actively licensed attorneys.
                                     Cite as 2015 Ark. 280

       Attorneys age 65 or older licensed in this State who have certified that their

primary source of income does not derive from the practice of law shall pay ten percent

(10%) of the fee required of actively licensed attorneys.

       Upon request by an attorney or the attorney’s representative, the Clerk shall have

the discretion to place an attorney on voluntary non-payment status if the attorney is

incapacitated due to injury, illness, or advanced age. Attorneys placed on voluntary non-

payment status shall not practice law in this State and shall not be required to pay an

annual license fee unless reinstated to active status.

....

C. SUSPENSION FOR FAILURE TO PAY FEE

       (1) Failure to pay the annual license fee provided in subsection (A) of this Rule

VII shall automatically suspend the delinquent lawyer as provided in this subsection from

the practice of law in Arkansas and result in the imposition of additional penalties.

       (2) All notices required to be sent by the Supreme Court Clerk under this Rule

shall be sent by regular mail to the address of record on file with the Clerk for each

licensed attorney who is required to pay the annual fee. However, attorneys may elect to

be provided notices at their email address of record on file with the Clerk in lieu of service

by mail.

       (3) All required submissions to the Clerk’s office under this Rule shall be deemed

to be dated and submitted as of the date of receipt in the Clerk’s office in Little Rock.
                                   Cite as 2015 Ark. 280

       (4) All deadlines imposed by this subsection shall be subject to the extension of

time for deadlines occurring on a day when the Clerk’s office is closed, as provided in

Rule 9 of the Rules of Appellate Procedure–Civil.

       (5) The Clerk shall send each attorney a notice in December stating that the

annual license fee is due on January 1; that the fee is delinquent if not paid by March 1,

and will result in a penalty in the amount of fifty percent (50%) of the attorney’s annual

fee; that if the fee and penalty are not paid by April 1, an additional penalty of fifty

percent (50%) of the attorney’s annual fee will be imposed; that the attorney’s license shall

be automatically suspended if the license fee and all penalties due are not paid in full by

April 15 and; that the suspended attorney shall be listed as being in a suspended-license

status in a per curiam opinion issued by the Supreme Court after April 15.

       (6) After March 1, the Clerk shall send another notice to all attorneys not yet

having paid their license fee that they are delinquent and owe a penalty of fifty percent

(50%) of the attorney’s annual fee; such notice shall also contain the same information

included in the December notice.

       (7) After April 1, the Clerk shall send a third and final notice to all attorneys not

yet having paid their license fee that they are delinquent and owe a second penalty of fifty

percent (50%) of the attorney’s annual fee; such notice shall also contain the same

information included in the December notice.

       (8) The final deadline for payment of the license fee and all penalties shall be April

15. Each attorney who fails to pay all fees and penalties by the final deadline shall be

suspended thereafter from the practice of law in the State of Arkansas.
                                     Cite as 2015 Ark. 280

       (9) The names of all suspended attorneys shall be listed by the Clerk in a per curiam

opinion (the “April 16 per curiam”) presented to the Court as soon as practicable after the

final deadline. The Clerk shall promptly post a copy of the per curiam on the court’s

website, send a copy of the per curiam to all state and federal judges in Arkansas by mail or

email, and provide a copy to each attorney named in the per curiam in any manner

permitted by Paragraph 2 of this subsection.

       (10) For any attorney paying in full the license fee and all penalties due after the

final deadline, the Clerk shall issue receipt for payment in such form that the receipt shall

act as proof of good standing as to the payment of the license fee until the final deadline of

the year following the suspension.

       (11) The critical dates identified in this subsection are summarized as follows:

              a. January 1 - License fee due

              b. March 2 - Delinquency occurs and late-payment penalty of fifty percent

(50%) of the attorney’s annual fee imposed

              c. April 2 - Additional late payment penalty of fifty percent (50%) of the

attorney’s annual fee imposed

              d. April 15 - Final deadline to pay license fee and penalties

              e. April 16 - The April 16 per curiam opinion shall issue listing those

attorneys suspended for license fee and penalties not paid by the final deadline.

       (12) Any attorney who believes that his or her name is listed in the April 16 per

curiam opinion by mistake, or that serious circumstances should serve as a basis to excuse

the failure to pay, may appeal administratively within 30 days from the date of the per
                                    Cite as 2015 Ark. 280

curiam by providing evidence of the mistake or serious and excusable circumstances to the

Clerk. Any appeal to the Clerk shall be accompanied by full tender to the Clerk of the

license fee and all penalties in issue. Any appeal to the Clerk shall not be docketed as a

case before the Supreme Court, but shall be treated as an administrative matter with the

Clerk.

         (13) The Clerk will notify the attorney if the Clerk agrees that a mistake was made

or that serious and excusable circumstances exist. If the Clerk determines that there was a

mistake and that the license fee and any penalty due were timely paid or that serious and

excusable circumstances exist, the matter will be concluded, and the attorney shall be

reinstated retroactively as appropriate under the circumstances. Any excess payment

received by the Clerk shall be refunded to the attorney within thirty (30) days of the

Clerk’s determination.

         (14) If the Clerk concludes that there was no mistake or that there were no serious

and excusable circumstances, the Clerk shall notify the attorney. Within thirty (30) days

from receipt of the notice, the attorney may then petition the Supreme Court for

retroactive license reinstatement. Any such original action shall be docketed as a civil case

before the Court, be accompanied by the standard filing fee for a civil appeal, and shall

identify the Clerk as the respondent. If the Court grants relief and orders retroactive

reinstatement, any excess payment of license fee and penalties received by the Clerk shall

be refunded to the attorney within thirty (30) days of the Court’s order.
                                    Cite as 2015 Ark. 280

       (15)    Filing any administrative appeal or a petition for reinstatement shall

automatically result in a stay of the license suspension from the date of filing until final

action on the appeal or petition.

       (16) Any time after April 15 of the first year and before a suspension of more than

three consecutive (3) years, an attorney shall be reinstated upon payment of all license fees

and penalties and a reinstatement filing fee of $100.

       (17) If a suspension is for more than three (3) consecutive years, application to the

Board of Law Examiners for reinstatement must be made by the suspended attorney on a

form supplied by the Executive Secretary of the Board and accompanied by a tender of all

unpaid license fees and penalties and a Board reinstatement fee of $100.

       (18) Periodically, the Clerk shall submit to the Court a proposed updated per

curiam opinion consisting of two categories and listings of attorneys. Category One shall

list all attorneys who are still in suspended-license status for nonpayment of license fee and

penalties. Category Two shall list all attorneys who have become current on payment of

fees and penalties since the last per curiam opinion on the status of license fees. The names

of the attorneys appearing in Category Two shall not appear in subsequent periodic per

curiam opinions issued.

        (19) Attorneys who remain suspended for failure to pay the annual fee in a

previous year after having been provided the pre-suspension notices required by this

subsection in that previous year shall be deemed to be on notice of the suspension, and no

further notice to the attorney is required.
                                    Cite as 2015 Ark. 280

       (20) This subsection, as amended in 2015, shall not be applied retroactively to any

year prior to 2015.

       D. REINSTATEMENT. An application for reinstatement pursuant to paragraph

(C)(17) of this Rule for non-payment of dues for more than three (3) years shall be

accompanied by the payment of an application fee of $100.00 which shall be payable to

the Board. All applications for reinstatement will be referred to the Board in accord with

RULE XIII of these rules for investigation and recommendation and the taking of a new

examination may be required by the Board.

....

       F. At the time of licensure, the new admittee shall provide a mailing address and

an email address to the Clerk of this Court. The address on record with the Clerk shall

constitute the address for service by mail, and the email address on record with the Clerk

shall constitute the email address for service by email. Attorneys shall be responsible for

informing the Clerk in writing and within a reasonable time of any change of such mailing

address or email address. The Clerk may require any attorney to provide a mailing address

or email address for service if the information was not provided at the time of licensure or

if it appears the mailing address or email address is no longer valid or correct.